Oo Oo NI DN A FP WD PO kK

So NY NY NY KY NY VY PPB NO Be eR Re Re me ee ea ee
oO SDN NH FF YD NY |& DD CO eH HI DA WN BR WD PB HC]

Case 2:20-cr-00539-SPL Document 17

MICHAEL BAILEY
United States Attorney
District of Arizona

JOSEPH E. KOEHLER
Assistant United States Attorney
Arizona State Bar No. 013288
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: joe.koehler@usdoj.gov
Attorneys for Plaintiff

Filed 09/29/20 Page 1 of 2
LPLED LODGED |
f

 

 

——. REGENEND

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America, No, CR-20-00539-PHX-SPL (JZB)
Plaintiff, INDICTMENT
v. VIO: 18 U.S.C. § 2261A(2); 2261(b)(5)
(Interstate Stalking)
ount |
John Kenneth Evans III,
18 U.S.C. § 115(a)(1)(B) & (b)(4)
(Threatening Federal Law
Defendant. nforcement Officials)
Count 2
THE GRAND JURY CHARGES:
COUNT 1

Beginning on or before January 22, 2019, and continuing through May 2020, in

the District of Arizona, defendant John Kenneth Evans II, with the intent to injure,

harass, and intimidate, another person, Victim 1, used an interactive computer service,

an electronic communication service, and electronic communication system of interstate

commerce, and other facilities of interstate commerce, to engage in a course of conduct

that caused, attempted to cause, and would be reasonably expected to cause substantial

emotional distress to another person, Victim 1.

In violation of Title 18, United States Code, Section 2261A(2); 2261(b)(5).

 

 

 
oO Oo YN DO NH BB WH HN.

MY Me YY YP NY VY NY DY NO RB Be Be eee He a
ao ND HW FY NH FF DO Oe I DN BR WH BH BS

 

Case 2:20-cr-00539-SPL Document 17 Filed 09/29/20 Page 2 of 2

COUNT 2

On or about November 21, 2019, in the District of Arizona, defendant John
Kenneth Evans III, did threaten to assault federal law enforcement officers, with intent
to impede, intimidate, and interfere with such law enforcement officers while engaged
in the performance of official duties, and with intent to retaliate against such law
enforcement officers on account of the performance of official duties.

In violation of Title 18, United States Code, Section 115(a)(1)(B) & (b)(4).

A TRUE BILL

A
FOREPERSON OF THE GRAND JURY
Date: September 29, 2020

MICHAEL BAILEY
United States Attorney
District of Arizona

 

A
JOSEPH E. KOEHLER
Assistant U.S. Attorney

 

 

 
